Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raymond Chew (Reg. No. 63,989) on 3/25/2021.

The application has been amended as follows: 

Claim 1:
Line 18: Changed “the first in first out module” to – the first in first out command module –. 
Line 29: Change “relevant decoded information” to – decoded information –.
Line 36: Change “the set amount” to – a set amount –.

Claim 5:
Line 12: Change “performing an expansion” to – performing the expansion –.
Line 13: Change “according to configuration information to obtain a final padded result” to – according to the configuration information to obtain the final padded result”.
Line 30: Change “the set amount” to – a set amount –.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art:
Lu (“Evaluating Fast Algorithms for Convolutional Neural Networks on FPGAs”) discloses convolutional neural networks with feature maps, the input and output features maps are transferred to FPGAs via a FIFO, where 
Sirasao (US 10,460,416) discloses convolution operations using a matrix multiplier in which an output of the multiplexer is coupled to an input of the FIFOs, an output of the FIFOs is coupled to a first input of the DSP array, an output of the cache is coupled to an input of the read control circuit, an output of the read control circuit is coupled to an input of the FIFs, an output of the FIFOs is coupled to a second input of the DSP arrive, an output of the DSP array is coupled to an input of a scalar, and output of the scalar is coupled to an input of the max pool circuit and an input of the multiplexer, an output of the max pool circuit is coupled to another input of the multiplexer, an output of the multiplexer is coupled to an input of the FIFOs, and an output of the FIFOs is coupled to the write control circuit. IN operation, the DSP array performs matrix multiplication operations for implementing a neural network (e.g. C7L5-67). 
Kim (US 2018/0189643) discloses a convolution circuit with a read FIFO memory configured to store a plurality of input feature map data and kernel data from the externa memory, and a write FIFO  memory configured to store a plurality of output feature map data to be written in the external memory, where the convolution circuit includes an output data storage unit configured to read intermediate result values form the partial top buffer and transmit the read intermediate result values to the write FIFO memory of the DMA processing unit (e.g. ¶¶15,23)
Laksono (US 5,870,085) discloses generating text strings wherein a rasterizer receives raster data through a command FIFO interface, wherein due to the packing order of the raster data, an interface uses the least significant of the bits DATA[63:0] to build a portion of the bit mask associated with one character line, and then the interface shifts the bits DATA[63:0] right (with zero padding added to the most significant bits) and uses the resultant least significant bits to build a portion of the bit mask associated with the next vertically adjacent character line of the same character (e.g. C40L1-55).

Claims 1, 4-5, and 8 (herein renumbered as 1-4) are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the context independent claims including:
the command read control module configured to decode the configuration information of the feature maps to obtain decoded information when the first in first out command module is detected non-empty, detect a status of the input data first in first out module, and read the data of the feature maps from the input data first in first out 
decoding the configuration information of the feature map to obtain decoded information when the first in first out command module is detected non-empty, detecting a status of the input data first in first out module, reading the data of the feature map from the input data first in first out module and then storing the data of the feature map in the first command buffer, if the status of the input data first in first out module is non-empty; and storing the decoded information related to the feature Page 4 of 7map in the first command buffer; reading m data from the first data buffer, performing a right-alignment operation on the m data to obtain second data, and storing the second data after the alignment operation into the second data buffer, and then storing second decoded information corresponding to the second data into the second command buffer, wherein m is a positive integer and less than a set amount; performing a first direction zero-padding and expansion operation on the second data in the second data buffer to obtain a first padded result, according to the second decoded information in the second command buffer, and then storing the first padded result in the output data first in first out module; and performing a second direction zero-padding and expansion operation on the first padded result, according to the second decoded information, so as to obtain the final padded result  (supported in the as-filed specification at e.g. ¶¶ [0015]-[0019], [0027]-[0032], [0054]-[0061], [0068]-[0073]), as specified in the context of independent claim 5 (herein renumbered claim 3).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J BUSS whose telephone number is (571)272-5831.  The examiner can normally be reached on M-F 9A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.J.B/Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125